Exhibit 99.1 LETTER TO UNITHOLDERS OVERVIEW Market conditions in the beginning of 2009 were extremely challenging as the global economy was on the brink of a severe recession. Fortunately, we entered this period with significant liquidity and a solid capital structure.Despite this difficult market environment, we were optimistic that we would be able to surface opportunities to acquire high quality infrastructure assets at attractive valuations. We are pleased to report that we successfully completed a number of initiatives that have transformed our company. At the beginning of the year, we were awarded the opportunity to invest $500million in the build-out of the transmission grid in Texas, with our partner Isolux. This project will expand our North American transmission business in a low risk manner. It also positions us to participate, as a licensed utility, in further expansions of the state’s transmission grid required for delivery of wind power to population centers. In November, we invested $941million in the restructuring and recapitalization of Prime Infrastructure (Prime), acquiring a 40% interest as well as direct interests in two marquee assets: the Dalrymple Bay Coal Terminal (DBCT) and PD Ports. To finance the transaction, we executed a $940million equity offering comprised of a $555million Canadian public offering, which leveraged our TSX listing in September of 2009, and a $385million investment by Brookfield Asset Management (Brookfield). Brookfield Infrastructure is now a leading, globally diversified infrastructure company with operational scale in the utilities, energy, transportation and timber sectors. · Our utilities and energy segment is comprised of premier assets such as Transelec, Natural Gas Pipeline Company of America (NGPL), Powerco, International Energy Group (IEG), Ontario Transmission and Tasmania Gas Network (TGN). · Our transportation portfolio handles over 210million tonnes of cargo per year and is comprised of high quality businesses such as DBCT, WestNet Rail, PD Ports and Euroports. · Our Longview and Island timberlands on the west coast of Canada and the United States are among the most valuable plantations in North America due to their strategic location and species mix. Today, we are well positioned with a very solid cash flow profile deriving approximately 80% of our ANOI from businesses that are regulated or underpinned by long-term contracts.Furthermore, with our successful public offering, we demonstrated that we can raise a significant amount of capital to finance investments that provide attractive returns to our unitholders.With our recently filed shelf prospectus, we should have broad access to both the U.S. and Canadian capital markets. RESULTS
